Citation Nr: 9915984	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
maxillary and ethmoid sinusitis.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1972 to March 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The RO, in pertinent part, denied entitlement 
to increased (compensable) evaluations for sinusitis and 
allergic rhinitis.

The RO, in pertinent part, granted entitlement to increased 
(compensable) evaluations of 10 percent respectively for 
allergic rhinitis and bilateral maxillary and ethmoid 
sinusitis when it issued a rating decision in August 1997.

The Board denied entitlement to an evaluation in excess of 10 
percent for allergic rhinitis and remanded the issue of 
entitlement to an increased evaluation for bilateral 
maxillary and ethmoid sinusitis in June 1998.

The RO affirmed the 10 percent evaluation for bilateral 
maxillary and ethmoid sinusitis in December 1998.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's bilateral maxillary and ethmoid sinusitis 
is manifested by severe and frequent headaches, but not by 
chronic osteomyelitis or by purulent discharge or crusting 
after repeated surgeries.

2.  Bilateral maxillary and ethmoid sinusitis has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent 
for bilateral maxillary and ethmoid sinusitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.14, 4.97, Diagnostic Codes 6511, 
6513 (effective prior to October 7, 1996);  38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.97, Diagnostic Codes 6511, 6513; 61 Fed. Reg. 
46720-46731 (September 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a December 1992 rating decision, service connection was 
granted for sinusitis, and a noncompensable rating was 
assigned under Diagnostic Code 6513 (chronic maxillary 
sinusitis).

VA outpatient treatment records from September 1993 to 
January 1996 reveal that the veteran was intermittently 
treated for sinusitis.  Specifically, in September 1993, he 
had complaints of headaches.  In May 1995, however, the 
veteran reported that he did not have headaches.

On a March 1996 VA examination, there was marked congestion 
in the inferior turbinates.  It was noted that there was a 
history of sneezing (seven times) usually in the mornings 
with watery discharge accompanied by lacrimation and itching 
of both eyes.  The diagnosis was allergic rhinitis.

From April 1996 to October 1996, a private doctor treated the 
veteran for several respiratory disorders.  In particular, in 
August 1996, the veteran complained of headaches.  In October 
1996, the veteran had a severe frontal headache, a stuffy 
nose, and a fever.  The diagnosis was bilateral frontal 
sinusitis.  

At a February 1997 hearing held at the RO before a hearing 
officer, the veteran testified that he took Dimetapp and that 
he had headaches and pain.  Hearing Transcript (T.), 2.  He 
also said that he must breathe through his mouth.  Id. at 4.

On a March 1997 VA examination, the veteran reported that he 
had a six to seven year history of intermittent nasal 
congestion and obstruction and that he had not had any 
operations.  He complained of nasal discharge and obstruction 
on both sides; a headache, with no definite pattern; 
sneezing; and pain in the frontal area.  The physical 
examination revealed that the right and left nasal cavities 
were congested.  A watery nasal discharge was also present.  
X-rays revealed ethmoid and left maxillary sinusitis.  The 
diagnosis was bilateral maxillary and ethmoid sinusitis.

In an August 1997 rating decision, a 10 percent disability 
rating was assigned for bilateral maxillary and ethmoid 
sinusitis, effective February 9, 1996.

In June 1998, the Board remanded the issue of an increased 
rating for sinusitis for another VA examination.

VA outpatient treatment records from January 1997 to May 1998 
reveal that the veteran was intermittently treated for 
sinusitis.  In January 1997, the veteran was taking Dimetapp 
for his nasal congestion.  In March 1997, the veteran 
reported that he had an occasional headache; the assessment 
was sinusitis.  In April 1997, the veteran had nasal 
congestion.  In June and September 1997, the veteran was 
asymptomatic.  In January 1998, March 1998, and May 1998, the 
veteran was asymptomatic.  

From May 1997 to May 1998, a private physician treated the 
veteran for sinusitis.  In May 1997, the veteran had a severe 
headache and a congested nose.  The diagnosis was chronic 
sinusitis.  In August 1997, the veteran again had a severe 
frontal headache and also had a nasal discharge.  The 
diagnosis was chronic maxillary and frontal sinusitis.  

The veteran again had a severe headache in December 1997.  He 
also complained of dizziness and tenderness over the 
maxillary area.  There were purulent discharges.  The 
diagnosis was chronic sinusitis with an acute exacerbation.  
In May 1998, the veteran had a frontal headache, a fever, 
chills, and rhinorrhea.  The diagnosis was chronic sinusitis 
with an acute exacerbation.  

The veteran was afforded another VA examination in November 
1998.  The veteran reported that his symptoms began 10 years 
ago.  Specifically, his symptoms were the following: 
recurring headaches, discharge, and obstruction.  However, he 
asserted that he did not have any crusting.  He indicated 
that he took nasal decongestants irregularly, which provided 
temporary relief.  The veteran complained of a frontal 
headache; however, there was no definite pattern and the 
headache was intermittent.  

The examiner indicated that the veteran complained of 
subjective symptoms and that there were no objective signs 
were present in the nose.  In particular, there was 
interference with breathing through the nose.  However, there 
was no purulent discharge even though there were complaints 
of obstruction.  The veteran had not had any surgeries for 
his sinusitis.  He took three to four tablets of nasal 
decongestants a week, which afforded some relief.  
Nonetheless, he did not take any antibiotics.  X-rays were 
negative for sinusitis.  

It was noted that, although the veteran had had one 
consultation for his sinusitis, it was not incapacitating.  
In other words, it did not require bed rest.  The turbinates 
were congested; the nasal obstruction was 50 percent and on 
both sides.  There was tenderness in the frontal region of 
the sinuses; however, there was no discharge or crusting.  
The examiner indicated that the veteran was complaining about 
his nasal obstruction, which was due to allergic conditions 
and not to the sinusitis.  Therefore, in the examiner's 
opinion, it was very difficult to determine the frequency and 
extent of the attacks of sinusitis.




Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261(1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b) (1998).  Nevertheless, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).

Chronic ethmoid sinusitis and chronic maxillary sinusitis are 
rated under Diagnostic Codes 6511 and 6513, respectively.  
38 C.F.R. § 4.97 (1998).

Prior to October 7, 1996, under the general rating criteria 
for sinusitis (Diagnostic Codes 6510 through 6514), a 
noncompensable rating was warranted for sinusitis with X-ray 
manifestations only and with symptoms that were either mild 
or occasional.  A 10 percent evaluation required moderate 
symptomatology, with discharge or crusting or scabbing and 
infrequent headaches.  

A 30 percent disability rating required severe sinusitis that 
was manifested by one of the following: frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (1996).  In 
particular, the rating criteria set forth four independent 
bases for granting a 30 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  A 50 percent evaluation was 
assigned for post-operative residuals following a radical 
operation with chronic osteomyelitis requiring repeated 
curettage or for severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (1996).

The VA Schedule for Rating Disabilities for respiratory 
disorders was revised, effective October 7, 1996.  See 61 
Fed. Reg. 46,720 (1996).  Under the new rating schedule, a 
noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for sinusitis that is manifested by one of the following: (1) 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or (2) three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent disability rating for chronic sinusitis is 
assigned when there is one of the following: (1) three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or (2) more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation is assigned for one of the following: 
(1) post-operative residuals following radical surgery with 
chronic osteomyelitis; or (2) near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version more favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
bilateral maxillary and ethmoid sinusitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected bilateral maxillary and 
ethmoid sinusitis (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Boars is also satisfied that as a result of the June 1998 
remand of the case to the RO for further development, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's sinusitis.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

The appellant argues that he has severe and frequent 
headaches.  On the one hand, there is medical evidence of 
episodes of severe and frequent headaches.  In particular, in 
October 1996, the veteran had a severe frontal headache.  In 
1997, the veteran had three episodes of a severe headache.  

In May 1998, the veteran had a frontal headache.  On the 
other hand, it was noted on the November 1998 VA examination 
that the headaches were only intermittent.  Nevertheless, the 
preponderance of the evidence is not against a finding that 
the veteran has severe and frequent headaches.  Accordingly, 
a 30 percent schedular evaluation under the old criteria is 
warranted.

Nonetheless, the veteran is not entitled to a 50 percent 
disability rating under either the old or the new criteria.  
There is no medical evidence of chronic osteomyelitis.  There 
is also no medical evidence of purulent discharge or crusting 
or other severe symptoms after repeated surgeries.  Although 
a purulent discharge was noted in December 1997, there was no 
evidence of purulent discharge on the November 1998 VA 
examination.  Even though the veteran had watery discharges 
on the March 1996 and March 1997 VA examinations, these 
discharges were not described as purulent in nature.  More 
importantly, there is no medical evidence that the veteran 
has ever undergone any surgeries for his sinusitis.  On the 
March 1997 and November 1998 VA examinations, the veteran 
specifically reported that he had not had any operations for 
his sinusitis.  

In short, the Board finds that the criteria for a schedular 
evaluation greater than 30 percent for the chronic sinusitis 
have not been met.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Nonetheless, the pertinent criteria do 
not provide a basis to permit a rating higher than 30 
percent.  

Although service connection is in effect for both maxillary 
and ethmoid sinusitis, separate ratings for each type of 
sinusitis are not warranted because the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  

The Board notes that the RO determined that the veteran's 
sinusitis did not render his disability picture unusual or 
exceptional in nature.  The Board agrees.  The Board notes 
that bilateral maxillary and ethmoid sinusitis have not been 
shown to markedly interfere with any present or potential 
employment.  It has not required frequent inpatient care.  No 
basis has been presented upon which to refer the appellant's 
case to the Director of the VA Compensation and Pension 
Service for consideration of an evaluation in excess of the 
granted 30 percent on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 30 percent 
evaluation for bilateral maxillary and ethmoid sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

